 



Exhibit 10.F
SKYWORKS SOLUTIONS, INC.
1996 LONG-TERM INCENTIVE PLAN
Section I. Purpose of the Plan.
The purposes of this Skyworks Solutions, Inc. 1996 Long-term Incentive Plan (the
“1996 Plan”) are (i) to provide long-term incentives and rewards to those key
employees (the “Employee Participants”) of Skyworks Solutions, Inc. (the
“Corporation”) and its subsidiaries (if any), and any other persons (the
“Non-employee Participants”) who are in a position to contribute to the
long-term success and growth of the Corporation and its subsidiaries, (ii) to
assist the Corporation in retaining and attracting executives and key employees
with requisite experience and ability, and (iii) to associate more closely the
interests of such executives and key employees with those of the Corporation’s
stockholders.
Section II. Definitions.
“Code” is the Internal Revenue Code of 1986, as it may be amended from time to
time.
“Common Stock” is the $.25 per value common stock of the Corporation.
“Committee” is defined in Section III, paragraph (a).
“Corporation” is defined in Section I.
“Corporation ISOs” are all stock options (including 1996 Plan ISOs) which
(i) are Incentive Stock Options and (ii) are granted under any plans (including
this 1996 Plan) of the Corporation, a Parent Corporation and/or a Subsidiary
Corporation.
“Employee Participants” is defined in Section 1.
“Expiration Date” is defined in Section IV(a)(ii).
“Fair Market Value” of any property is the value of the property as reasonably
determined by the Committee.
“Free Shares” are Restricted Shares as to which the restrictions against
disposition and the obligation of resale to the Corporation have lapsed.
“Incentive Stock Option” is a stock option which is treated as an incentive
stock option under Section 422 of the Code.
“1996 Plan” is defined in Section 1.
“1996 Plan ISOs” are Stock Options which are Incentive Stock Options.
“Non-employee Participants” is defined in Section I.
“Non-qualified Option” is a Stock Option which does not qualify as an Incentive
Stock Option or for which the Committee provides, in the terms of such option
and at the time such option is granted, that the option shall not be treated as
an Incentive Stock Option.
“Parent Corporation” has the meaning provided in Section 424(e) of the Code.
“Participants” are all persons who are either Employee Participants or Non-
employee Participants.

1



--------------------------------------------------------------------------------



 



“Permanent and Total Disability” has the meaning provided in Section 22(e)(3) of
the Code.
“Restricted Share Awards” are grants of Restricted Shares.
“Restricted Shares” are shares of Common Stock acquired by a Participant subject
to the restrictions set forth in Section IV.
“Section 16” means Section 16 of the Securities Exchange Act of 1934, as
amended, or any similar or successor statute, and any rules, regulations, or
policies adopted or applied thereunder.
“Stockholder Approval” means the affirmative vote of at least a majority of the
shares of Common Stock present and entitled to vote at a duly held meeting of
the stockholders of the Corporation, unless a greater vote is required by state
law or Section 16, if applicable to the Corporation, in which case such greater
requirement shall apply. Stockholder approval may be obtained by written consent
or other means, to the extent permitted by applicable state law. Awards may be
made hereunder prior to the date of, but subject to, such approval.
“Stock Options” are rights granted pursuant to this 1996 Plan to purchase shares
of Common Stock at a fixed price.
“Subsidiary Corporation” has the meaning provided in Section 424(f) of the Code.
“Ten Percent Stockholder” means, with respect to a 1996 Plan ISO, any individual
who directly or indirectly owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation or any Parent
Corporation or any Subsidiary Corporation at the time such 1996 Plan ISO is
granted.
Section III. Administration.
(a) The Committee. This 1996 Plan shall be administered by a compensation
committee designated by the Board of Directors of the Corporation, which may
include any persons (including any or all of the directors) designated by the
Board of Directors (the administering body is hereafter referred to as the
“Committee”). The Committee shall serve at the pleasure of the Board of
Directors, which may from time to time, and in its sole discretion, discharge
any member, appoint additional new members in substitution for those previously
appointed and/or fill vacancies however caused. A majority of the Committee
shall constitute a quorum and the acts of a majority of the members present at
any meeting at which a quorum is present shall be deemed the action of the
Committee. No person shall be eligible to be a member of the Committee if that
person’s membership would prevent the plan from complying with Section 16, if
applicable to the Corporation. At such time as any class of equity security of
the Corporation is registered pursuant to Section 12 of the Securities Exchange
Act of 1934, as amended (the “Act”), (i) the Committee shall consist of at least
two members of the Board of Directors and (ii) to the extent required by
Rule 16b-3 promulgated under the Act, each member of the Committee while a
member thereof shall be a “Non-Employee Director” as defined in Rule 16b-3.
(b) Authority and Discretion of the Committee. Subject to the express provisions
of This 1996 Plan and provided that all actions taken shall be consistent with
the purposes of this 1996 Plan, and subject to ratification by the Board of
Directors only if required by applicable law, the Committee shall have frill and
complete authority and the sole discretion to: (i) determine those persons who
shall constitute key employees eligible to be Employee Participants; (ii) select
the Participants to whom awards shall be granted under this 1996 Plan;
(iii) determine the size and the form of the award or, if any, to be granted to
any Participant; (iv) determine the time or times such awards shall be granted
including the grant of Stock Options and Restricted Share Awards in connection
with other awards made, or compensation paid, to the Participant; (v) establish
the terms and conditions upon which such awards may be exercised and/or
transferred, including the exercise of Stock Options in connection with other
awards made, or compensation paid, to the Participant; (vi) make or alter any
restrictions and conditions upon such awards; and (vii) adopt such rules and
regulations, establish, define and/or interpret these and any other terms and
conditions, and make all determinations (which may be on a case-by-case basis)
deemed necessary or desirable for the administration of this 1996 Plan.
Notwithstanding any provision of this 1996 Plan to the contrary, only Employee
Participants shall be eligible to receive 1996 Plan ISOs.

2



--------------------------------------------------------------------------------



 



(c) Applicable Law. This 1996 Plan, and all awards shall be governed by the law
of the state in which the Corporation is incorporated.
Section IV. Awards
Awards under this 1996 Plan may include Stock Options and Restricted Share
Awards, all as described herein.

(a)   Stock Options.

(i) Form of Agreement. Stock Options shall be evidenced by a writing or written
agreement between the Corporation and the Participant awarded the Stock Option.
This document shall be in such form, and contain such terms and conditions (not
inconsistent with this 1996 Plan) as the Committee may determine. If the Stock
Option described therein is not intended to be an Incentive Stock Option, but
otherwise qualifies as an Incentive Stock Option, the agreement shall include
the following, or a similar, statement: “This stock option is not intended to be
an Incentive Stock Option, as that term is described in Section 422 of the
Internal Revenue Code of 1986, as amended.”
(ii) Period of Exercisability. Stock Options shall be for such periods as may be
determined by the Committee. In no event may a 1996 Plan ISO be exercisable
(including provisions, if any, for exercise in installments) subsequent to ten
years after the date of grant, or, in the case of 1996 Plan ISOs granted to Ten
Percent Stockholders, more than five years after the date of grant. The date
upon which a Stock Option ceases to be exerciseable is the Stock Option’s
“Expiration Date’.
(iii) Purchase Price and Payment. The purchase price of shares purchased
pursuant to any Stock Option shall be determined by the Committee, and shall be
paid by the Participant or other person permitted to exercise the Stock Option
in full upon exercise, (A) in cash, (B) by delivery of shares of Common Stock
(valued at theft Fair Market Value on the date of such exercise), (C) any other
property (valued at its Fair Market Value on the date of such exercise), or
(D) any combination of cash, stock and other property, with any payment made
pursuant to clauses (B), (C) or (D) only as permitted by the Committee, in its
sole discretion. In no event will the purchase price of Common Stock be less
than the greater of Fair Market Value on the date of issuance of the Stock
Option or the par value of the Common Stock, provided that in the case of 1996
Plan ISOs granted to Ten Percent Stockholders, the purchase price shall not be
less than 110% of the Fair Market Value of the Common Stock on the date of
issuance of the 1996 Plan ISO.
(iv) Incentive Options Over $100,000. To the extent that the aggregate Fair
Market Value of Common Stock with respect to which Corporation ISOs (determined
without regard to this section) are exercisable for the first time by any
Employee Participant during any calendar year exceeds $109,000, such Corporation
ISOs shall be treated as options which are not Incentive Stock Options. For the
purpose of this limitation, options shall be taken into account in the order
granted, and the Committee may designate that portion of any Corporation ISO
that shall be treated as not an Incentive Stock Option in the event that the
provisions of this paragraph apply to a portion of any option, unless otherwise
required by the Code or regulations of the Internal Revenue Service. The
designation described in the preceding sentence may be made at such time as the
Committee considers appropriate, including after the issuance of the Stock
Option or at the time of its exercise. For the purpose of this section, Fair
Market Value shall be determined as of the time the option with respect to such
stock is granted. For the purposes of this limitation, options shall be taken
into account in the order granted.
(v) Vesting and Transferability. At the discretion of the Committee, the Common
Stock issued pursuant to the Stock Options granted hereunder may be subject to
restrictions on vesting or transferability.
(vi) Termination of Employment and Other Events. If a Participant’s employment
or relationship with the Corporation is terminated, then that Participant’s
Stock Options may be exercised as to all shares that have not been previously
purchased only in accordance with the following provisions and notwithstanding
any other provision of this Plan —

3



--------------------------------------------------------------------------------



 



a. In the event of termination by reason of a Participant’s death, the
Participant’s Stock Options may be exercised as to all vested and unvested
shares until the earlier of the Expiration Date or twelve (12) months after the
date of death.
b. In the event of termination by reason of a Participant’s permanent and total
disability, the Participant’s Stock Options may be exercised as to all shares
vested as of the date of the termination until the earlier of the Expiration
Date or six (6) months after the date of termination. Shares not vested as of
the date of the termination may not be exercised.
c. In the event of termination for Cause, the Participant’s Stock Options may
not be exercised as to any shares, whether or not they were previously vested.
“Cause” shall mean: (i) deliberate dishonesty significantly detrimental to the
best interests of the Corporation or any subsidiary or affiliate; (ii) conduct
constituting an act of moral turpitude; (iii) willful disloyalty to the
Corporation Or refusal or failure to obey the directions of supervisors; or
(iv) inadequate performance or inattention to or neglect of duties. The
Corporation’s appropriate management personnel shall determine whether
termination was for Cause.
d. In the event of termination for any other reason, including without
limitation termination without Cause and voluntary resignation, the
Participant’s Stock Options may be exercised as to all shares vested as of the
date of the termination until the earlier of the Expiration Date or three
(3) months after the date of termination. Shares not vested as of the date of
the termination may not be exercised.
(b) Restricted Share Awards. Restricted Shares may be issued for any lawful
consideration and on such terms as may be determined by the Committee, subject
to the restrictions described in the following subsections.
(i) Nontransferability and Repurchase. Shares may not be sold, transferred or
otherwise disposed of, pledged or otherwise encumbered, except (A) if they
become Free Shares in accordance with their terms and the terms of this 1996
Plan, (B) if the Corporation declines to repurchase such shares, as provided in
this paragraph, or (C) as provided in paragraph (g) of Section VIII. In the
event of the recipient’s termination of employment for any reason except death,
retirement or permanent disability, Restricted Shares which have not become Free
Shares shall be delivered to the Corporation within 30 days following such
termination. Within 60 days following a timely delivery of said shares, the
Corporation may repurchase all or a portion of said shares by paying to the
recipient the original acquisition price, if any, for the number of shares that
the Corporation elects to purchase, and the Corporation will return to the
recipient any shares not so purchased. The restrictions against disposition and
the obligation of resale to the Corporation shall lapse as to any shares which
the Corporation declines to purchase. Any of such shares which are not delivered
to the Corporation within 30 days following the termination of employment shall
be deemed void for all corporate purposes, and shall remain subject to the
restrictions imposed thereon which restrictions shall not lapse as otherwise
provided. Nothing in this Section shall require the Company to repurchase
Restricted Shares issued to Participants under the 1996 Plan.
(ii) Transferability after Death, Retirement or Disability. Upon the occurrence
of the earlier of the death, retirement or permanent disability of the recipient
of a Restricted Share Award, the restrictions against disposition and the
obligation of resale to the Corporation of shares as to which such restrictions
and obligations have not otherwise lapsed shall immediately lapse.
(iii) Terms of Restricted Shares Discretionary with Committee. In addition to or
in lieu of the terms provided in paragraph (b)(ii) above, the Committee may, in
its discretion, provide terms pursuant to which Restricted Shares issued to a
Participant shall become Free Shares. In this regard, the Committee may, in its
discretion, provide that the Restricted Shares shall immediately become Free
Shares upon issuance. Such terms shall be incorporated into the terms of the
Restricted Share Award at the time of the granting of the award, and may also be
made a part of an agreement between the Corporation and the recipient at the
time of the transfer of the Restricted Shares.

4



--------------------------------------------------------------------------------



 



(iv) Registration and Legend. Certificates issued in respect of Restricted
Shares awarded under the 1996 Plan shall be registered in the name of the
recipient but shall bear the following legend if such Restricted Shares do not
immediately become Free Shares:
“The transferability of this certificate and the shares of stock represented
hereby is restricted and the shares are subject to the further terms and
conditions contained in the Skyworks Solutions, Inc. 1996 Long-Term Incentive
Plan and in a repurchase agreement executed pursuant thereto. Copies of said
plan and agreement are on file in the office of the Treasurer of the Company at
the Company’s offices in Woburn, Massachusetts.”
(v) Deposit of Restricted Shares. In order to enforce the restrictions, terms
and conditions on Restricted Shares, the Committee may in its discretion require
each recipient thereof, immediately upon receipt of a certificate or
certificates representing such shares, to deposit such certificates together
with stock powers and other instructions of transfer as the Committee may
require, appropriately endorsed in blank, with the Corporation as Escrow Agent
under an escrow agreement in such form as shall be determined by the Committee.
(vi) Restricted Shares Subject to the Plan. Notwithstanding the provisions of
Section VII below, the total number of Restricted Shares which may be awarded
under this 1996 Plan shall not exceed 200,000.
Section V. Amendment and Termination; Adjustments Upon Changes in Stock.
(a) Power to Amend and Restrictions on Amendment. The Board of Directors of the
Corporation may at any time, and from time to time, amend, suspend or terminate
this 1996 Plan in whole or in part; provided, however, that, in the case of
Incentive Stock Options, to the extent required by the Internal Revenue Code, as
amended, neither the Board of Directors nor the Committee may amend or modify
the definition of Employee Participants, or increase the number of shares of
Common Stock reserved for purposes of this 1996 Plan, without Stockholder
Approval in compliance with the Code and the rules and regulations thereunder.
Except as provided herein, no amendment, suspension or termination of this 1996
Plan may affect the rights of a Participant to whom an award has been granted
without such Participant’s consent. The Committee is specifically authorized to
convert, in its discretion, the unexercised portion of any 1996 Plan ISO granted
to an Employee Participant to a Non-qualified Option at any time prior to the
exercise, in full, of such 1996 Plan ISO.
(b) Merger or Consolidation, If the Corporation is a party to any merger or
consolidation, any purchase or acquisition of property or stock, or any
separation, reorganization or liquidation, the Board of Directors (or, if the
Corporation is not the surviving corporation, the board of directors of the
surviving corporation) shall have the power to make arrangements, which shall be
binding upon the holders of Restricted Shares and unexpired Stock Options, for
the substitution of new options for, or the assumption by another corporation
of, any Restricted Shares or unexpired Stock Options then outstanding hereunder.
(c) Adjustment of Exercise Price after Corporate Event. If by reason of
recapitalization, reclassification, stock split-up, combination of shares,
separation (including a spin-off) or dividend on the stock payable in shares of
Common Stock, the outstanding shares of Common Stock are increased or decreased
or changed into or exchanged for a different number or kind of shares or other
securities of the Corporation, the Board of Directors shall conclusively
determine the appropriate adjustment in the exercise prices of outstanding Stock
Options and repurchase price of outstanding Restricted Shares and in the number
and kind of shares as to which outstanding Stock Options shall be exercisable.
(d) Adjustment of Number of Shares after Corporate Event. In the event of a
transaction of the type described in paragraphs (b) and (c) above, the total
number of shares of Common Stock on which Stock Options or as to which
Restricted Shares may be granted under this 1996 Plan shall be appropriately
adjusted by the Board of Directors.

5



--------------------------------------------------------------------------------



 



Section VI. Change of Control Provisions.
(a) Notwithstanding any other provision of the Plan to the contrary, in the
event of a Change of Control, any Options outstanding as of the date such Change
of Control is determined to have occurred and not then exercisable shall become
fully exercisable to the full extent of the original grant.
(b) A “Change in Control” will be deemed to have occurred if the Continuing
Board of Skyworks shall have ceased for any reason to constitute a majority of
the Board of Directors of Skyworks. For this purpose, a “Continuing Director”
will include any member of the Board of Directors of Skyworks as of the
Effective Date and any person nominated for election to the Board of Directors
of Skyworks by a majority of the then Continuing Directors.
Section VII. Shares of Stock Subject to the Plan.
The number of shares of Common Stock that may be the subject of awards under
this 1996 Plan shall not exceed an aggregate of 1,400,000 shares. Shares to be
delivered under this 1996 Plan may be either authorized but unissued shares of
Common Stock or treasury shares. My shares subject to a Stock Option hereunder
which for any reason terminates, is canceled or otherwise expires unexercised,
shares reacquired by the Corporation because restrictions do not lapse and any
shares reacquired by the Corporation due to restrictions imposed on the shares,
shares returned because payment is made hereunder in stock of equivalent value
rather than in cash, and/or shares reacquired from a recipient for any other
reason shall, at such time, no longer count towards the aggregate number of
shares which have been the subject of Stock Options and Restricted Shares issued
hereunder, and such number of shares shall be subject to further awards under
this 1996 Plan.
Section VIII. Miscellaneous Provisions.
(a) Indemnity. Neither the Board of Directors nor the Committee, nor any members
of either, nor any employees of the Corporation or any parent, subsidiary, or
other affiliate, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with their
responsibilities with respect to this 1996 Plan, and the Corporation hereby
agrees to indemnify the members of the Board of Directors, the members of the
Committee, and the employees of the Corporation and its parent or subsidiaries
in respect of any claim, loss, damage, or expense (including reasonable counsel
fees) arising from any such act, omission, interpretation, construction or
determination to the full extent permitted by law.
(b) Participation by Foreigners. Without amending this 1996 Plan, except to the
extent required by the Code in the case of Incentive Stock Options, the
Committee may modify grants made to participants who are foreign nationals or
employed outside the United States so as to recognize differences in local law,
tax policy, or custom.
(c) Rights of Recipients of Awards. The holder of any Stock Option granted under
the 1996 Plan shall have no rights as a stockholder of the Corporation with
respect thereto unless and until certificates for shares are issued. Except as
otherwise provided herein, the holder of Restricted Shares will be entitled to
receive any dividends on such shares in the same amount and at the same time as
declared on shares of Common Stock of the Company and shall be entitled to vote
such shares as a stockholder of record.
(d) Assignment of Stock Options. No Stock Option or Restricted Shares or any
rights or interests of the recipient therein shall be assignable or transferable
by such recipient except by will or the laws of descent and distribution. During
the lifetime of the recipient, such Stock Option shall be exercisable only by,
or payable only to, the recipient thereof.
(e) Legal and Other Requirements. No shares of Common Stock shall be issued or
transferred upon grant or exercise of any award under the 1996 Plan unless and
until all legal requirements applicable to the issuance or transfer of such
shares and such other requirements as are consistent with the 1996 Plan have
been complied with to the satisfaction of the Committee. Furthermore, the
Corporation is not obligated to register or qualify Restricted Shares or the
shares of Common Stock to be issued upon exercise of a Stock Option under
federal or

6



--------------------------------------------------------------------------------



 



state securities laws (or to register them at any time thereafter), and it may
refuse to issue such shares if, in its sole discretion, registration or
exemption from registration is not practical or available. The Committee may
require that prior to the issuance or transfer of Common Stock hereunder, the
recipient thereof shall enter into a written agreement to comply with any
restrictions on subsequent disposition that the Committee or the Company deem
necessary or advisable under any applicable law, regulation or official
interpretation thereof. Certificates of stock issued hereunder may be legended
to reflect such restrictions.
(f) Withholding of Taxes. Pursuant to applicable federal, state, local or
foreign laws, the Corporation may be required to collect income or other taxes
upon the grant of awards to, or exercise of a Stock Option by, a holder. The
Corporation may require, as a condition to the issuance of Restricted Shares or
the exercise of a Stock Option, or demand, at such other time as it may consider
appropriate, that the Participant pay the Corporation the amount of any taxes
which the Corporation may determine is required to be withheld or collected, and
the Participant shall comply with the requirement or demand of the Corporation.
In its discretion, the Corporation may withhold shares to be received upon
exercise of a Stock Option if it deems this an appropriate method for
withholding or collecting taxes.
(g) Pledge of Shares. Notwithstanding restrictions against disposition of any
award made pursuant to the 1996 Plan, the Committee, in its discretion, may
permit any shares acquired under the 1996 Plan to be pledged or otherwise
encumbered to secure borrowing by the recipient thereof solely for the purpose
of obtaining the acquisition price to be paid for such shares, provided, that
the amount of such borrowing may not exceed the acquisition price of such
shares, and the recipient must provide the Corporation with a copy of the
documents executed in connection with such borrowing. Any borrowing made by the
recipient of an award pursuant to this paragraph (g) must permit the Corporation
to repay the outstanding indebtedness and reacquire the pledged shares in the
event of a default by the recipient under the borrowing documents. Nothing in
this paragraph (g) shall require the Corporation to repay any indebtedness of a
Participant or reacquire shares pledged hereunder.
(h) Right to Awards. No employee of the Corporation or other person shall have
any claim or right to be a Participant in this 1996 Plan or to be granted an
award hereunder. Neither this 1996 Plan nor any action taken hereunder shall be
construed as giving any Participant any right to be retained in the employ of
the Corporation. Nothing contained hereunder shall be construed as giving any
Participant or any other person any equity or interest of any kind in any assets
of the Company or creating a trust of any kind or a fiduciary relationship of
any kind between the Company and any such person. As to any claim for any unpaid
amounts under the 1996 Plan, any Participant or any other person having a claim
for payments shall be an unsecured creditor.
Section IX. Effective Date and Term of this Plan.
Provided there is Stockholder Approval on or before June 14, 1997, the effective
date of this 1996 Plan is June 14, 1996 (the “Effective Date”) and awards under
this 1996 Plan may be made for a period of ten years commencing on the Effective
Date. The period during which a Stock Option or other award may be exercised may
extend beyond that time as provided herein.
As amended through June 26, 2002.

7